DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-21 have been allowed.
Claims 20-21 have been newly added.
Claims 2 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1) of 02/28/2022, Terminal Disclaimer-Electronic-Approved on 02/28/2022 and closet prior art of record Novelle (US20020104742A1).
Novelle discloses the switch assembly has several membrane switches that are arranged in the form of array which are actuated by corresponding levers based on the operation direction of the lever. An actuator arranged within a housing is pivotably movable along an axis orthogonal to the axis of the levers and projects out so as to be operated by user to actuate the switches.
In regards to claim 1, Novelle either individually or in combination with other prior art fails to teach or render obvious the operating device comprising: at least one multifunction operating element that is movable in at least five switching directions and is designed in a tabular form; and at least one selection element, wherein the at least one selection element enables a selection of at least two operating levels and is arranged on a surface of the at least one multifunction operating element, wherein each switching direction of the at least five switching directions can be assigned to a particular function that changes a seat parameter based on the selection of the at least two operating levels, and wherein, by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662